Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  the phrase “the aldehyde or ketone is and aldehyde” should be “the aldehyde or ketone is an aldehyde”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that “the composition includes greater than 1 mole and less than 40 moles of aralkyl groups per mole of units defined by the formula (I) plus moles of compounds defined by the formula (II)”. However, the formula (I) and formula (II) can only have one aralkyl group, since the only group that can be an aralkyl is R1, and there is only one R1 in each formula. So the maximum possible moles or aralkyl groups per mole of units defined by the formula (I) plus moles of compounds defined by the formula (II)” is actually 1. In light of the specification, for instance [0011-0012], and the method claim 14 and the composition claim 21, it appears as though Applicant intended the claims to require that “the composition includes  0.01 mole and less than 0.4 moles of aralkyl groups per mole of units defined by the formula (I) plus moles of compounds defined by the formula (II)”. For purposes of examination and compact prosecution, the Office takes the position that a prior art reference meeting this latter definition reads on the claims.
Claims 3 and 4 have similar issues, and it appears as though Applicant intended “0.14 moles” and “0.1 moles” of aralkyl group, respectively. For purposes of examination and compact prosecution, the Office takes the position that a prior art reference meeting this definition reads on the claims.
Claims 2 and 5-6 do not clarify claim 1, and are therefore also indefinite. 
Claim 6 requires that the composition is in the form of pastilles or prills, but a composition does not have a shape. For purposes of Examination, the limitation of claim 6 will be interpreted as an intended use limitation. 

	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The range of moles of aralkyl group of claim 3 has no lower limit, and depends from claim 1 which has a lower limit of 1 on the same range, so the dependent claim includes subject matter .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The range of moles of aralkyl group of claim 3 has no lower limit, and depends from claim 1 which has a lower limit of 1 on the same range, so the dependent claim includes subject matter not within the scope of the base claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6, 14, 17-21, 23-27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Durairaj 1 (US 5021522 A).
Durairaj 1 discloses a phenolic novolak resin aralkylated by a styrene type monomer [abstract]. This includes an example reacting 440.4g of resorcinol (4 mol) with 145 g (1.39 mol) 

    PNG
    media_image1.png
    223
    349
    media_image1.png
    Greyscale
[col 8, Example 1]
Wherein the free resorcinol is 3.4 percent [col 7 line 63]. The resorcinolic resin is added in 3.5 pbw to 100 pbw of natural rubber (polyisoprene, a diene rubber) [Table 7] as well as 2.5 pbw of a methylene donor [Table 7]. The rubber may also include synthetic rubbers including butadiene rubber and other rubbers of claim 25 [col 3 lines 13-19]. The methylene donor is Hexamethoxymethylmelamine, i.e. an etherified methylol melamine [Table 7]. 


Claim(s) 1-2, 5-6, 14, 17-20 and 23-27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al (CN 101235166 A). 
Chen discloses the reaction of resorcinol with styrene in a molar ratio of styrene to resorcinol of 0.2:1, followed by reaction of the styrenated resorcinol with formaldehyde in a ratio of formaldehyde to resorcinol and aralkylated resorcinol 0.67:1 [Example 5] to get a resin of the formula

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[claim 1]
Wherein R3 and R4 are hydrogen R1 is the other OH of resorcinol and R2 is a styryl. The resorcinol resin is added in 1.8 pbw to 100 pbw of a natural rubber (polyisoprene, a diene rubber) [Table 2] as well as 4.34 pbw of hexamethoxymethylmelamine (HMMM) as methylene donor, i.e. an etherified methylol melamine [Table 2].


Claim(s) 1-3, 5-6, 21 and 23-27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Durairaj 2 (US 5936056 A).
Durairaj 2 discloses a styrene modified resorcinol formaldehyde resin prepared by reacting a resorcinol formaldehyde resin at 200.0 g (1.61 mol of resorcinol units) with styrene at 20 g (0.192 mol) in the presence of p-toluene sulfonic acid [Example 6, col 9 lines 32-65, Table 2], i.e. the same process used by Durairaj 1 et al (US 5021522 A) and Chen et al (CN 101235166 A) to achieve the claimed structure. This is a ratio of moles of the aralkyl-substituted resorcinol to the total moles of resorcinol and aralkyl-substituted resorcinol is 0.12:1, i.e. 12 mol% of aralkyl modified resorcinol. The free resorcinol is 12wt% [Table 2]. The modified resorcinol resin is added to a natural (polyisoprene) or synthetic rubber at 1 to 5 phr [col 7 lines 14-19] as well as a methylene donor that is included in the weight ratio with the methylene acceptor (modified resorcinol resin) of 1:3 to 3:1 [col 7 lines 20-22] with a specific example including 2.4 phr of resorcinol resin and 1.6 phr of methylene donor that is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 15-16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durairaj 1 et al (US 5021522 A).
Durairaj 1 discloses that at least 10 mole percent of the phenolic compounds are aralkylated [col 4 lines 29-31] and includes an example of just over 14 mol percent of styrene per moles of resorcinol units [Example 11, Table 5].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


3-4, 15-16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 101235166 A).
Chen discloses that the preferred phenol and styrene molar ratio for preparing the phenolic resin may range from 1:0.05 to 1:1.5. Similarly, the molar ratio of phenol to aldehyde and/or ketone may range from 1:0.05 to 1:0.7 [p4 last paragraph]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 4, 14-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durairaj 2 (US 5936056 A).
Regarding claims 4 and 22 (as well as claims 15-16), as discussed above, the ratio of moles of the aralkyl-substituted resorcinol to the total moles of resorcinol and aralkyl-substituted resorcinol is 0.12:1, i.e. 12 mol% of aralkyl modified resorcinol. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 14 and its dependents, Durairaj 2 does not disclose the reaction of aldehyde with the styryl-substituted resorcinol resin, but rather discloses reaction of the styrene with the reaction product of the resorcinol aldehyde that is the relevant resin. There are two steps, one of resorcinol reaction with aldehyde, and one of resorcinol reaction with aralkyl compound (styrene). Durairaj 2 performs these same steps but in the opposite order of the claims. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have first reacted the styrene with a resorcinol in Durairaj 2 and then In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) which states that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 


Claim 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durairaj 2 (US 5936056 A) in view of Durairaj 1 (US 5021522 A).
Durairaj 2 does not disclose the reaction of aldehyde with the styryl-substituted resorcinol resin, but rather discloses reaction of the styrene with the reaction product of the resorcinol aldehyde that is the relevant resin.
Durairaj 1 discloses the same aralkyl-modified resorcinol aldehyde resins as Durairaj 2, and teaches that the aralkyl modification step (i.e. reaction with styrene, etc.) can be performed equivalently on the resorcinol monomer followed by resin forming reaction with aldehyde [Example 1] or on the resorcinol-aldehyde resin following resin forming reaction (like in Durairaj 2) [Example 2].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have performed Styrenation on resorcinol monomers as in the claims claims in the process of Durairaj 2 because Durairaj 1 teaches that the claimed reaction order and the Styreneation on resorcinol-aldheyde resin of Durairaj 2 are functionally equivalent. It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to KSR, 550 U.S. at 404, 82 USPQ2d at 1391.
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766